Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21-24, the preamble of the dependent claims 21-24 recite “The mobile lift device of claim…”. However, the preamble of the independent claim (16), from which these claims depend, recites “A system for controlling a mobile lift device”. Examiner further notes that the preambles of the other dependent claims (17-20) in the same claim set properly recite “The system of claim 16”. The preambles of claims 21-24 appear to be typographical errors due to copying and pasting of the other claim set (claims 1-15). Please amend the preamble of claims 21-24 to instead recite “The system of claim…” or amend to reflect Applicant’s intent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 10-13, 16, and 18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Draayer (US 2020/0071144).
Regarding claim 1, Draayer discloses a mobile lift device (see [0003] disclosing forklift trucks), comprising: 
a body (see vehicle 200 including a body 202; [0052]) supported on a driven wheel (see wheels 204; see Figure 2); 
a lift (222, 224) supported by the body (202) and configured for vertical movement relative to the body, the lift configured to support a load (wherein carriage 222 is vertically translatable and supports a load, wherein the carriage includes forks 224 for supporting the load; see [0056] and Figure 3); 
an electric drive motor configured to cause rotation of the driven wheel (wherein [0031] discloses the motor transmits power to the drive wheels via a gear box or transmission; wherein [0025] discloses the electronic circuitry); 
a drive motor brake coupled to the electric drive motor (wherein [0052] discloses a throttle pedal or brake; see [0044] disclosing the drive system and components, see also [0058], [0113], [0135-0136]); 
an electromechanical linear actuator configured to raise and lower the lift (see actuation element disclosed in [0033]; see [0056] disclosing linear actuator or a screw jack, or some combination thereof, for lifting the carriage 222; see [0045] and [0046] disclosing systems 108b and 108c may each have the claimed electromechanical linear actuator for adjusting the height), the electromechanical linear actuator including an electric actuator motor (see at least [0033] and [0036], including a lift motor and electric cylinder, or combinations thereof; see also [0045]-[0046], [0049]); and, 
a controller (see control system 100 including processor 102 in controller 110, [0028]) configured to
determine a weight of the load responsive to a signal generated by the electromechanical linear actuator (see load weight sensor 106c of control system 100; wherein the sensors 106 may sense and measure one or more conditions of the vehicle and provide signals to the processor, i.e. the lifting motor jack screw mechanism; see [0030]; wherein [0033] discloses that weight sensor 106c may be coupled to the support element and/or an actuation element (such as a hydraulic cylinder, an electric cylinder, a linear actuator, a screw jack, a chain) that translates a position of the lift element and may indicate the weight of the load experienced by the support element and/or the actuation element; see also [0060], [0087], [0076], wherein the processor receives a signal from weight load sensor 106c that indicates the weight of the load); and, 
control at least one of the electric drive motor and the drive motor brake responsive to the weight of the load (see [0130]: the processor 102 may limit a travel speed, acceleration, and/or deceleration of the vehicle 200 based on a weight of a load 302; see [0091]: the processor 102 may determine the magnitude of the second force vector 604 based on a mass or weight derived from signals received from the wheel force sensors and the load weight sensor 106c, a travel speed of the vehicle 200 indicated by the speed sensor 106a; [0092]: actual iterative speed of computation may depend upon the specifics and requirements of a given implementation; see also [0099], [0104-0107], [0112-0113]). 
Regarding claim 16, Draayer discloses a system for controlling a mobile lift device (see control system 100 and [0003] disclosing forklifts), comprising: 
an electromechanical linear actuator configured to raise and lower a lift of the mobile lift device, the lift configured to support a load (see actuation element disclosed in [0033]; see [0056] disclosing linear actuator or a screw jack, or some combination thereof, for lifting the carriage 222; see [0045] and [0046] disclosing systems 108b and 108c may each have the claimed electromechanical linear actuator for adjusting the height), 
the electromechanical linear actuator including an electric actuator motor (see at least [0033] and [0036], including a lift motor and electric cylinder, or combinations thereof; see also [0045]-[0046], [0049]); and, 
a controller (see control system 100 including processor 102 in controller 110, [0028]) configured to
determine a weight of the load responsive to a signal generated by the electromechanical linear actuator (see load weight sensor 106c of control system 100; wherein the sensors 106 may sense and measure one or more conditions of the vehicle and provide signals to the processor, i.e. the lifting motor jack screw mechanism; see [0030]; wherein [0033] discloses that weight sensor 106c may be coupled to the support element and/or an actuation element (such as a hydraulic cylinder, an electric cylinder, a linear actuator, a screw jack, a chain) that translates a position of the lift element and may indicate the weight of the load experienced by the support element and/or the actuation element; see also [0060], [0087], [0076], wherein the processor receives a signal from weight load sensor 106c that indicates the weight of the load); and 
18control at least one of an electric drive motor (wherein [0031] discloses the motor transmits power to the drive wheels via a gear box or transmission; wherein [0025] discloses the electronic circuitry) configured to cause rotation of a driven wheel (204, Figure 2) of the mobile lift device and a drive motor brake coupled to the electric drive motor (wherein [0052] discloses a throttle pedal or brake; see [0044] disclosing the drive system and components, see also [0058], [0113], [0135-0136]) responsive to the weight of the load (see [0130]:  the processor 102 may limit a travel speed, acceleration, and/or deceleration of the vehicle 200 based on a weight of a load 302; see [0091]: the processor 102 may determine the magnitude of the second force vector 604 based on a mass or weight derived from signals received from the wheel force sensors and the load weight sensor 106c, a travel speed of the vehicle 200 indicated by the speed sensor 106a; [0092]: actual iterative speed of computation may depend upon the specifics and requirements of a given implementation; see also [0099], [0104-0107], [0112-0113]).  
Regarding claims 3 and 18, Draayer discloses the claimed invention as applied above, and further discloses wherein the controller is further configured, in determining the weight of the load, to determine a linear displacement of a component of the electromechanical linear actuator, the linear displacement indicative of the weight of the load (wherein [0060] discloses that the load weight sensor 106c may include one or more of a pressure transducer, a hydraulic pressure transducer, a tension measurement device, a strain measurement device, one or more tilt cylinders, or some combination thereof; wherein the load weight sensor 106c may be coupled to the actuator member; wherein Examiner recognizes strain and tension measuring devices as sensing a deformation, i.e. a type of linear displacement; wherein a tilt cylinder sensor also utilizes linear displacement, and is used to measure weight in this instance; furthermore, [0037] discloses that the support element force sensors may measure differentials between forces experienced by different portions of the support element, wherein the mast and carriage element is recognized as a support element, and paragraphs [0061-0063] disclose a variety of sensor types, including a displacement sensor or a sensor measuring the tilt of the carriage).  
Regarding claims 4 and 19, Draayer discloses the claimed invention as applied above, and further discloses wherein the controller is further configured, in determining the weight of the load, to determine an amount of deformation of a component of the electromechanical linear actuator, the amount of deformation indicative of the weight of the load. (wherein the load weight sensor 106c, which is coupled to the actuation member, may include one or more of a pressure transducer, a hydraulic pressure transducer, a tension measurement device, a strain measurement device, one or more tilt cylinder pins, or some combination thereof, see [0060]; wherein the load weight sensor 106c may be coupled to the actuator member; wherein Examiner recognizes strain and tension measuring devices as sensing a deformation; ; furthermore, [0037] discloses that the support element force sensors may measure differentials between forces experienced by different portions of the support element, wherein the mast and carriage element is recognized as a support element, and paragraphs [0061-0063] disclose a variety of sensor types).     
Regarding claim 5, Draayer discloses the claimed invention as applied above, and further discloses wherein the electromechanical linear actuator further includes a screw driving a nut coupled to the lift (wherein [0033], [0036], [0045], [0046], [0056], [0060], [0062] include the actuation elements examples, specifically including a screw jack).  
Regarding claim 6, Draayer discloses the claimed invention as applied above, and further discloses wherein the electromechanical linear actuator further includes an actuator brake configured to inhibit movement of the screw and nut when the actuator brake is applied (wherein [0118-0119] discloses mitigating the jerking or jolting of the device while supporting a load; wherein [0120] discloses stopping the lowering of the support element 224, i.e. an actuator brake, and a stopping rate, specifically in relation to jerking or jolting; wherein the processor may determine a force, as indicated by force vector 1012, that would be effected on the load 302 by stopping lowering of the support element, and magnitude of the force vector 1012 is based on the predefined stopping rate and the mass or weight of the load 302 obtained by load weight sensor 106c).
Regarding claim 7, Draayer discloses the claimed invention as applied above, and further discloses wherein the controller is further configured to generate control signals for the electric actuator motor and the actuator brake (wherein [0134] discloses the processor 102, of the controller, generating signals to systems 108 which raise and lower the carriage, i.e. the electric actuator motor and actuator brake; please refer to [0118-0120] regarding the processor 102 and the signals received by the processor and the actions performed by the processor as a result of the data, wherein [0121] discloses the processor may convert the forces calculated in order to normalize the stability of the device, i.e. the aforementioned jerking and jolting mitigation, and wherein [0122] discloses the processor transmitting a signal to the system 108b for stopping, i.e. braking; wherein the system 108b include the structure of the electric actuator motor and actuator brake; see also [0135]-[0137], [0150]).  
Regarding claims 10 and 20, Draayer discloses the claimed invention as applied above, and further discloses further comprising a speed sensor (speed sensor 106a) configured to generate a speed signal indicative of a rotational speed of the driven wheel (wherein speed sensor 106a may be coupled to one or more drive wheels, and may be used to measure the rotational speed of the drive wheels and provide a signal used to determine the travel speed of the vehicle, see [0057-0058]) and wherein the controller is configured to control the at least one of the electric drive motor and the drive motor brake responsive to the weight of the load and the rotational speed of the driven wheel (wherein [0090]-[0091] disclose that processor 102 may determine the magnitude of the second force vector 604 based on a mass or weight derived from signals received from the wheel force sensors and the load weight sensor 106c, a travel speed of the vehicle 200 indicated by the speed sensor 106a, and/or the degree of the cornering derived from a signal from the angle sensor 106b or a signal from the operator input device 104; wherein [0090] discloses the acceleration, [0097] and [0099] disclose implement speed or rate of change, wherein [0102] discloses a change may be made to the vehicle speed based on the gravitational force of the load; wherein [0124], [0129], [0130] disclose controlling a jerk force threshold, speed of height adjustment of the carriage, travel speed, and acceleration and deceleration of the vehicle based on the weight of the load).  
Regarding claims 11 and 21, Draayer discloses the claimed invention as applied above, and further discloses wherein the controller is configured to establish a parameter value relating to movement of the mobile lift device responsive to the weight of the load (wherein the movement of the mobile lift device includes both driving via wheels, turning and steering, raising and lowering of the load, and inclination or tilting; wherein sensors 106a-106f provide signals and different types of data to the processor in order to establish parameters, i.e. speed, steering angle, weight, tilt, carriage height, environmental sensors for proximity, all of which are parameters related to different types of movement of the device, wherein the controller and processor use these parameters as they relate to the weight of the load in order to maintain stability, control the risk of tilting over, reduce jerking or jolting, and so forth; see at least [0003], [0056-0067], [0129-0130], Figure 1, Figure 9, and Figures 11-14).  
Regarding claims 12 and 22, Draayer discloses the claimed invention as applied above, and further discloses wherein the parameter comprises a maximum speed for the mobile lift device (see at least [0112-0113] disclosing maximum travel speeds as it relates to stability, i.e. tilting, due to the weight of the load; see also [0058] regarding speed; see also [0003], [0069], [0097], [0099], [0102-0106], [0129-0130]).
Regarding claims 13 and 23, Draayer discloses the claimed invention as applied above, and further discloses wherein the parameter comprises a turn radius for the mobile lift device (wherein [0110] disclose the angle of steer parameters of the vehicle; see also [0044] regarding the drive system and steer wheel rotation actuators, [0053], [0065] regarding the steering of wheels, i.e. the steering angle directly correlates with the turn radius; see also Figure 9 as well as [0003] regarding a turn radius of a vehicle).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draayer (US 2020/0071144) in view of Moriki (US 2013/0013159). 
Regarding claims 2 and 17, Draayer discloses the claimed invention as applied to the rejections above. 
Although Draayer discloses that the multiple types of sensors (106), which transmit signals to the processor so that the processor may send signals to the operational systems (108), including pentameters, i.e. devices which use current and resistance circuitry data [0101-0103, 0158], Draayer does not explicitly teach wherein the controller is further configured, in determining the weight of the load, to determine a level of current required by the electric actuator motor of the electromechanical linear actuator, the level of current indicative of the weight of the load.  
However, from the same or similar field of endeavor of lifting devices using actuators for providing a lifting force, Moriki (US 20130013159) teaches a controller (100) is further configured, in determining the weight of the load ([0012]: a load sensing means is provided for sensing a load applied to the actuator 21; see also [0068] and Figure 11), to determine a level of current required by the electric actuator motor of the electromechanical linear actuator, the level of current indicative of the weight of the load (wherein [0012]: teaches a load sensing means senses the load applied to the actuator, a torque instruction computing means for computing a torque instruction for the electric actuator motor based on the sensed load, a current instruction computing means for computing a vector instruction on a current permitted to flow to the electric motor based on the torque instruction, which is based on the load; wherein the voltage and current instruction is used in a control unit for the electric actuator motor; see also [0013-0014], [0039-0040], [0054] regarding the motor control unit components; [0068] teaches of the actuator control system).
Draayer includes structure common with the teachings of Moriki, including an electric actuator and load sensing means, but is silent on the specific types of signals to the operational systems including a current value. Although Draayer does intimate and suggest using potentiometers in multiple operation systems and sensors in at least [0059-0065], there is no explicit teaching of value of a current which corresponds with the weight of the load indicated by weight load sensor (106c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moriki, specifically regarding the data and control systems which utilize current corresponding with a load in the context of an electric actuator motor of a forklift, into the control system(s) of Draayer. One would be motivated to do so because the control system which includes data that corresponds motor current value and a sensed load assists in suppressing vibrations and prevent step-out of an electric motor; see [0011], [0019-0020] of Moriki. Both Moriki and Draayer seek to resolve or reduce instability of a forklift system, including various jerking, jolting, or vibrational forces, as explained above. This modification would be recognized as using a known technique, i.e. system relating the force of a supported load to the current supplied to the actuator supporting said load, to improve a similar lifting device in the same manner, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 8, Draayer discloses the claimed invention as applied to the rejection of claim 7 above, and further discloses a position sensor actuated in response to movement of a component of the electromechanical linear actuator (wherein [0062] discloses a displacement sensor to measure the height of the carriage, i.e. the element coupled to the actuator member; see also [0059]-[0064], wherein various other sensors are contemplated to detect distance of the carriage, wherein the carriage may be raised or lowered by the screw jack, linear actuator, electric cylinder or combination thereof), the position sensor configured to generate a signal indicating the component is located at a predetermined position (wherein the sensor is used to determine the height of the carriage, and wherein there may be a maximum height so as to avoid tilting over or instability; see [0099] regarding the processor 102 implementing limits on systems 108, including a maximum height, i.e. a predetermined position; see also [0122], [0142] disclosing a predetermined distance) and 
wherein the controller controls at least one of the electric actuator motor and the actuator brake responsive to the signal (wherein the carriage height adjustment system, which includes the height sensor 106e and one or more of a displacement sensor or an optical sensor, limits or controls the height of fork supports so as to avoid jerking, jolting, or tilting of the device; see at least [0106], wherein [0122] discloses the processor transmits a signal to indicate the predefined stopping rate; see also [0123]).  
Although Draayer discloses that the multiple types of sensors (106), which transmit signals to the processor so that the processor may send signals to the operational systems (108), including pentameters, i.e. devices which use current and resistance circuitry data [0101-0103, 0158], Draayer does not explicitly teach that the controller controls delivery of current to at least one of the electric actuator motor and the actuator brake. 
However, from the same or similar field of endeavor of lifting devices using actuators for providing a lifting force, Moriki (US 20130013159) teaches a controller (100) that controls delivery of current to at least one of an electric actuator motor (see at least [0012] teaching an actuator control system for an actuator driven by an electric motor,  provided with a target speed computing means for computing a target rpm for the electric motor based on an operating signal for the actuator, wherein the current conversion means performs the respective conversion based on the target rpm computed by the target speed computing means; see also [0013]-[0014] teaching the electric motor and actuator, in addition to current supply; see also  [0019], [0068-0069], Figures 9 and 10).
Draayer includes structure common with the teachings of Moriki, including an electric actuator, but is silent controlling the delivery of current to the electric actuator motor. Although Draayer does intimate and suggest using potentiometers in multiple operation systems and sensors in at least [0059-0065], there is no explicit teaching of controlling a delivery of a current to a motor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moriki, specifically regarding the data and control systems which control current delivery in the context of an electric actuator motor of a forklift, into the control system(s) of Draayer. One would be motivated to do so because the control system of Moriki assists in suppressing vibrations and prevent step-out of an electric motor; see [0011], [0019-0020] of Moriki. Both Moriki and Draayer seek to resolve or reduce instability of a forklift system, including various jerking, jolting, or vibrational forces, as explained above. This modification would be recognized as using a known technique, i.e. a system controlling the current supplied to a motor of a moving actuator, to improve a similar lifting device in the same manner, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 9, Draayer discloses the claimed invention as applied to the rejection of claim 1 above. However, Draayer does not explicitly teach wherein the electromechanical linear actuator transfers kinetic energy of the lift to a power source as the lift is lowered.
However, from the same or similar field of endeavor, Moriko teaches wherein the electromechanical linear actuator transfers kinetic energy of the lift to a power source as the lift is lowered (wherein the inverter 5 controls the electric motor 4 and supplied electric power to the electric storage device 8, and wherein the power is produced as a result of the forks moving downwardly and transferred via actuator 21; see at least [0071], [0002], [0008-0009]). 
Draayer intimates and suggests that systems 108 may include energy source systems, wherein the energy source systems may include one or more systems controlling access or use of an energy source such as a battery or fuel tank, or energy source cutoff actuators or regulators, see [0049]. Moriko provides a regenerative energy system that recovers energy during an operation that would have otherwise operated at a loss; regenerative energy systems assist in recuperating at least a fraction of energy to store for future use; see [0081] of Moriko. One would be motivated to combine the teachings of Moriko into the invention of Draayer in order to recover and store energy for future operations, thereby mitigating some future costs; furthermore, Draayer intimates and suggests alternative energy sources, regulators, or systems, wherein the system as described by Moriko provides the additional benefits as explained above. This modification would be recognized as using a known technique, i.e. energy conversion and subsequent storage, to improve a similar forklift device in the same manner and would yield predictable results with a reasonable expectation of success.  

Claim(s) 14, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draayer (US 2020/0071144) in view of Reinecke (US 4674326). 
Regarding claims 14 and 24, Draayer discloses the claimed invention as applied above. However, Draayer does not explicitly teach wherein the controller is further configured to determine an amount of wear in a friction component of the drive motor brake responsive to the weight of the load.  
However, from the same or similar field of endeavor of mobile vehicles employing drive motor brakes, Reinecke teaches wherein the controller (Col. 6, lines 39-49 indicating controlling) is further configured to determine an amount of wear in a friction component of the drive motor brake (wherein a brake lining located on a carrier plate or provided, see Col. 5, lines 42-55; wherein the wear indicator 6 displace the calculated wear signal derived from wear evaluation circuit 5, which indicates the wear level or remaining thickness of the brake lining, see Col. 6, lines 18-38 and Col. 4, lines 4-16) responsive to the weight of the load (please refer to the weight sensors incorporated into Reinecke in at least Col. 6, lines 18-22, Col. 5, line 59-Col. 6, line 6; wherein the weight of the load is measured by the weight load sensor as disclosed by Draayer, and the combination of Reinecke into the invention of Draayer teaches the weight of the load).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Reinecke into the invention of Draayer, specifically regarding the evaluation of brake wear. One would be motivated to do so because Reinecke provides a direct, uncomplicated, and economical measurement of wear of brakes in a vehicle system (Reinecke: Col. 1, lines 41-44), which allows an operator to be alerted when the maximum allowable wear on a brake lining has been reached (Reinecke: Col. 4, lines 4-10), thus increasing the safety of the user. In the context of vehicles, and more particularly in the context of vehicles such as forklifts for supporting heavy loads in the case of Draayer, brakes are critical to the safety of a user and surrounding environment. By providing a system which determines the wear of a brake lining pad, dangerous accidents and costs of replacing damaged items can be mitigated. This modification would be recognized as using a known technique, i.e. brake evaluations in situ in a vehicle, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 15, the limitations as recited in claim 14 are rejected by Draayer in view of Reinecke as applied above, wherein modified Draayer further teaches wherein the controller is further configured to generate an indication of the amount of wear (wherein the combination of Draayer in view of Reinecke teaches this, please refer to the indicator and warning device 7 of Reinecke, wherein the wear indicator 6 displays the calculated wear signal and remaining thickness of brake lining, wherein the device may emit an alert light or optical warning signal, see Col. 6, lines 18-39).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katae (US 20040098146), see [0139] disclosing the weight load sensor.
Yamanouchi (US 20040083025), see [0205] disclosing the weight load sensor 59 and voltage value according to the weight of the load on forks. 
Ichijo (US 20040073359), [0060]: see height sensor 54. 
Makino (US 20140231160), please see the circuit diagrams provided to control a forklift. 
Gaibler (US 4782920), please see Abstract and Figures 4-6. 
Kaneko (US 20110297486), see Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723